                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,             )
                                      )
     Plaintiff,                       )
v.                                    )           Case No. 2:18-cr-20096-JTF-1
                                      )
SILVIO LUCCHESI                       )
A/K/A “TRACE”,                        )
                                      )
     Defendant.                       )
_____________________________________________________________________________

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                 TO DENY DEFENDANT’S MOTION IN LIMINE
______________________________________________________________________________

       Before the Court is Defendant Silvio Lucchesi’s Motion In Limine to prevent the

government from introducing evidence related to the opening and use of Defendant’s residence

for the purpose of distributing and using heroin between September 1, 2017 and March 9, 2018;

the Motion was filed on February 20, 2019. (ECF No. 39.) Specifically, Defendant requests the

Court exclude “all testimony or evidence relating to Defendant’s unlawfully and knowingly

open[ing], leas[ing], rent[ing], us[ing], or maintaining his residence at 2254 Littlemore Drive in

Memphis, Tennessee for the purpose of the distribution or the use of heroin from on or about

September 1, 2017 through March 9, 2018.” (ECF No. 39, 1.) The United States filed its Response

opposing Defendant’s Motion In Limine on March 4, 2019. (ECF No. 43.)

       The Motion was referred to the Chief Magistrate Judge. (ECF No. 42). On June 12, 2019,

the Magistrate Judge issued a Report and Recommendation (the “Report”) on Defendant’s Motion

In Limine, suggesting that the Motion should be denied for three reasons: 1) evidence of

Defendant’s use of the residence during that time period is “significantly probative” in this case
and does not risk creating a substantial and unfair prejudice to Defendant in violation of Fed. R.

Evid. 403; 2) the evidence does not affect Defendant’s standing to challenge a law enforcement

search of his residence that took place on September 23, 2017; and 3) the evidence is not subject

to exclusion due to selective prosecution by the government. (ECF No. 57, 6-9.) The Defendant

did not file any objections to the Magistrate Judge’s Report and Recommendation.

       For the following reasons, the Court finds that the Magistrate’s Report and

Recommendation should be ADOPTED and Defendant’s Motion to Suppress should be DENIED.

                                     FINDINGS OF FACT

       In her Report and Recommendation, the Chief Magistrate Judge provides, and this Court

adopts and incorporates, the procedural background in this case. (ECF No. 57, 2–4.)

                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir.

2003) (citations omitted) (“A district court normally applies a ‘clearly erroneous or contrary to

law’ standard of review for nondispositive preliminary measures. A district court must review

dispositive motions under the de novo standard.”). Upon review of the evidence, the district court




                                                2
may accept, reject, or modify the proposed findings or recommendations of the magistrate judge.

28 U.S.C. § 636(b)(1). Any party who disagrees with a magistrate’s proposed findings and

recommendation may file written objections. 28 U.S.C. § 636(b)(1)(C). However, the district

court is not required to review any aspect of the magistrate’s report and recommendation that is

not objected to by either party. Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 472, 88 L. Ed.

2d 435 (1985). A district judge should adopt the findings and rulings of the magistrate judge to

which no specific objection is filed. Id. at 151.

                                             ANALYSIS

       The Chief Magistrate Judge recommends that Defendant’s Motion in Limine should be

denied. (ECF No. 57, 10.) Both parties were required to file objections within fourteen (14) days

after the service of the Report. See 28 U.S.C § 636(b)(1)(C) (“Within fourteen days after being

served with a copy [of the Report], any party may serve and file written objections to such proposed

findings and recommendations as provided by rules of court.”). Here, neither party filed any

objections to the Report within the allotted time.

       In the absence of any objections, this Court is encouraged to adopt the Report in its entirety.

Arn, 474 U.S. at 151. Adopting the Report is consistent with the purposes of § 636, particularly

judicial economy and protecting against the “duplication of time and effort” caused when “both

the magistrate and the district court perform identical tasks.” Howard v. Sec'y of Health & Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991).

                                         CONCLUSION

       Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DENY Defendant’s Motion in Limine.




                                                    3
IT IS SO ORDERED on this 27th day of September 2019.



                                             s/John T. Fowlkes, Jr.
                                             John T. Fowlkes, Jr.
                                             United States District Judge




                                   4
